J-S25040-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MARVASE J. SPELL,

                            Appellant                 No. 2012 WDA 2014


               Appeal from the Order Entered November 12, 2014
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0008612-2014


BEFORE: BENDER, P.J.E., STABILE, J., and PLATT, J.*

JUDGMENT ORDER BY PLATT, J.:                           FILED APRIL 28, 2015

        Appellant, Marvase J. Spell, appeals pro se from the order granting the

Commonwealth’s motion for nolle prosequi.          He raises issues that are

substantive arguments against the sole charge brought against him.

Therefore, we quash.

        On August 11, 2014, Appellant was charged with one count of unsworn

falsification to authorities1 in connection with his application for a license to

carry a firearm. Appellant filed several motions to dismiss, which the court

declined to address prior to trial. On November 12, 2014, at the time of the

non-jury trial, the Commonwealth presented a motion for nolle prosequi.

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. § 4904(a)(1).
J-S25040-15



The court granted the motion and the charge was dismissed.           Appellant

timely filed a direct appeal.

       It is well-settled that:

             A case is ‘moot’ when a determination is sought on a
       matter which, when rendered, cannot have any practical effect
       on the existing controversy. Stated differently, [a]n issue before
       a court is moot if in ruling upon the issue the court cannot enter
       an order that has any legal force or effect.

Commonwealth v. Nava, 966 A.2d 630, 632-33 (Pa. Super. 2009)

(citations omitted).

       Here, the Commonwealth nolle prossed the sole charge against

Appellant.2 Accordingly, this matter is moot. See Nava, supra at 632-33.

       Appeal quashed.




____________________________________________


2
   (See Order, 11/12/14, at 1). The trial court explained that “the relief
[Appellant] sought . . . the dismissal of the charges, was provided on
November 12, 2014. . . . [T]he dismissal was absolute [and] . . . [he] no
longer faced criminal charges at any level arising out of the incident [that]
led to the original charges. . . . There were no conditions placed upon [him].
. . .” (Trial Court Opinion, 1/15/15, at 2-3, 5).

      Furthermore, the Commonwealth acknowledged that “[t]here is
certainly no suggestion in the record that the Commonwealth has any
intention of refilling [sic] these charges, having plainly stated that it does
not wish to proceed to trial.” (Commonwealth’s Brief, at 17) (record citation
and internal quotation marks omitted).



                                           -2-
J-S25040-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/28/2015




                          -3-